UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4001
WILLIAM KENNETH WILSON,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
            Frederic N. Smalkin, Chief District Judge.
                           (CR-01-253-S)

                      Submitted: August 29, 2002

                       Decided: October 7, 2002

    Before TRAXLER, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Kenneth W. Ravenell, SCHULMAN, TREEM, KAMINKOW, GIL-
DEN & RAVENELL, P.A., Baltimore, Maryland, for Appellant.
Thomas M. DiBiagio, United States Attorney, John F. Purcell, Jr.,
Assistant United States Attorney, Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. WILSON
                              OPINION

PER CURIAM:

   William Kenneth Wilson appeals from his conviction for conspir-
acy to possess with intent to distribute fifty grams or more of cocaine
base and five kilograms of cocaine, in violation of 21 U.S.C. § 846
(2000). Wilson pled guilty and reserved the right to appeal the order
denying his motion to suppress evidence derived from the two wire-
taps that were authorized in the course of the underlying investiga-
tion. Finding no error, we affirm.

   Wilson contends that the district court erred in admitting evidence
obtained through the use of wiretaps and other means of electronic
surveillance because the Government failed to establish that it had
exhausted ordinary investigation techniques before requesting autho-
rization for electronic surveillance.

   Prior to granting an intercept order, the authorizing judge must find
that "normal investigative procedures have been tried and have failed
or reasonably appear to be unlikely to succeed if tried or to be too
dangerous." 18 U.S.C. § 2518(3)(c) (2000). The burden that the statu-
tory provisions "impose upon the government to show the inadequacy
of normal investigative techniques is not great, and the adequacy of
such a showing is to be tested in a practical and common sense fash-
ion . . . that does not hamper unduly the investigative powers of law
enforcement agents." United States v. Smith, 31 F.3d 1294, 1297 (4th
Cir. 1994). The government must base its need on real facts and spe-
cifically describe how it has encountered difficulties in penetrating
the criminal enterprise or gathering evidence with normal techniques,
so that a wiretap authorization is required. Id. at 1298.

   Authorization for a wiretap is permissible even if there exists suffi-
cient evidence to arrest and prosecute the main conspirators. Findings
of necessity are upheld "where traditional investigative techniques
lead only to apprehension and prosecution of suppliers, major buyers
or other satellite conspirators." United States v. Torres, 908 F.2d
1417, 1422 (9th Cir. 1990). We have held that even where there was
probable cause to arrest four of the principals named in the wiretap
orders, the government was not precluded from carrying the investi-
                      UNITED STATES v. WILSON                        3
gation further. United States v. Clerkley, 556 F.2d 709, 714 (4th Cir.
1977).

   We conclude that the district court did not exceed the bounds of
deference accorded it in making a wiretap application determination.
While some participants had been identified, not all customers and
suppliers had been identified or sufficient evidence collected prior to
the wiretaps. In fact, Wilson himself had not been identified prior to
the second wiretap. Further, the Government made specific statements
regarding the facts of this investigation that satisfied the exhaustion
requirement.

  We therefore affirm the judgment. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                          AFFIRMED